DETAILED ACTION
This office action is in response to applicant’s communication dated 3/12/2021. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 9/22/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20180174149.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 4, 7, 9-18 and 21 are pending and are currently being examined.
Claims 2-3, 5-6, 8 and 19-20 are cancelled. 
Claim 19 is newly cancelled. 


Response to Amendment
103 Rejections
Applicant’s arguments, see Amendment, Pgs 8-12, filed 3/12/2021, with respect to the rejection(s) of claim(s) 1 under 103 (specifically in reference to “based on instruction from the payment device” have been fully considered and are persuasive.  Keepper. As explained in the 103 rejection below:
Cardullo doesn’t teach/suggest/suggest 
that the identifying is “based on instruction from the payment device” 
However, Keepper, in an analogous art of Biometric enrollment and identification capability for integrated circuit chips (Abstract), teaches/suggests the concept(s) of:
that the identifying that the payment device is enabled for biometric authentication is “based on instruction from the payment device” (¶ 32 – “Once a smart device is engaged with a sensor device…the sensor device performs an analysis of the smart device to determine authenticity, functionality, capabilities, and resource requirements to establish the cross-communication”) 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the identifying is “based on instruction from the payment device”, as taught/suggested by Keepper, to modify (or “further modify”) the method of Cardullo, because this would lead to the predictable results of a more reliable method that ensure compatibility between devices in communication. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardullo (US Patent Application Publication 20100097180) in view of Winarski (US Patent Application Publication 20160071101) and further in view of Keepper (US Patent Application Publication 20100135542), Pastore (US Patent Application Publication 20160042346) and Donovan (US Patent Application Publication 20170262854).

	As per claim 1, Cardullo teaches/suggests a computer-implemented method for use in authenticating a consumer in connection with a payment account transaction (Abstract), the method comprising:
	receiving, at a point-of-sale (POS) computing device associated 
	soliciting, by the POS computing device, a payment device from the consumer associated with a payment account to be used to fund the transaction request (¶¶ 29 and 36, the credit card data is obtained);
identifying, by the POS computing device, the payment device as enabled for [fingerprint biometric] authentication […] (¶¶ 26 and 35, the system/process requires a credit card with a credit card holder’s 3D HFI, Holographic Fingerprint Image. ¶ 36, the fingerprint image data is obtained from the card. Therefore, the system 200, necessarily identifies that the card is enabled for biometric authentication, at least because it receives the biometric information from the card. The Biometric information is not specifically, a facial image, but this is addressed by Winarski below. Herein, claimed limitation of “enabled for facial authentication” is 
	[…] retrieving, by the POS computing device, from the payment device, a reference image (holographic fingerprint image - HFI) provisioned to a memory of the payment device (¶¶ 22 and 24, retrieving image from card, e.g. HFI electronically data storage, “memory”, of the card, see ¶ 24; ¶ 36, image data is obtained from card), 
the reference image include a[n] […] image of the consumer associated with the payment device and said payment account (¶ 3 – “verifying a credit card user's identification based on a comparison of a credit card user's fingerprint to a credit card holder's holographic fingerprint image”);
	capturing, by the POS computing device, via a [biometric fingerprint scanner] of the POS computing device […], a […] image of the consumer presenting the payment device (¶ 36, The credit card user's fingerprint may be scanned at 330 in order to obtain 3D fingerprint image data thereof; also see ¶¶ 26-29. FIG. 2 and ¶ 26 – “The system 200 may include…a scanner 220.”);
	comparing, by the POS computing device, the captured […] image of the consumer to the reference image retrieved from the memory of the payment device, based on an image comparison algorithm (¶ 36, Those two sets of 3D fingerprint image data may be compared at 340, and it may be determined whether or not the two sets of 3D fingerprint image data 
authenticating, by the POS computing device, the consumer based on the captured […] image of the consumer matching the reference image retrieved from the payment device (¶ 30, a match signal/verification success = “authenticating”. Also see ¶¶ 28-29);
in response to authenticating the consumer based on the captured [fingerprint] image (¶ 33): 
compiling, by the POS computing device, an authorization request for the transaction request (¶ 33, authorization request is sent, so it is also necessarily compiled);
[…]; and 
submitting, by the POS computing device, the authorization request, in response to the transaction request to a payment network, whereby the consumer is authenticated to the payment device and said payment account in connection with the transaction request (¶ 33, when the fingerprint comparator 230 outputs a match signal, the controller 240 may send a transaction authorization request, an amount to be charged for a transaction, the credit card data and/or the like to the electronic payment network 270.; also see ¶¶ 30-32 and 36. ¶ 22, the card is a credit card, e.g., Visa, Discover, American Express, etc., so the card is 
Cardullo doesn’t teach/suggest 
that the biometric authentication is “facial” authentication
that the retrieved reference and captured images are “facial” images 
that the scanner is a “camera”
that the identifying is “based on instruction from the payment device” 
that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication”.
“appending, by the POS computing device, an authentication indicator a data element of to the authorization request, the authentication indicator indicating that the consumer was successfully authenticated”. 
that the authentication indicator also indicates that the successful authentication was “via facial authentication”. 
However, Winarski, in an analogous art of a financial card activation and authorization system for a transaction (Abstract), teaches/suggests the concept(s) of:
that the biometric authentication is “facial” authentication (¶ 50 – “Facial recognition module 121 is utilized to extract digital facial recognition information from the face of a person in data of a digital picture”)
that the retrieved reference and captured images are “facial” images (¶ 50 – “These features are then used to search for other images with matching features.”) 
that the scanner is a “camera” (FIG. 12:2006 and ¶ 57 – “In step 2006, 162 on POS terminal 158 is triggered to take a single digital image 110 of…face 114 of financial card possessor 112”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the biometric authentication is “facial” authentication, that the retrieved reference and captured images are “facial” images, and that the scanner is a “camera”, as taught/suggested by Winarski, to modify (or “further modify”) the method of Cardullo, because this would lead to the predictable results of a versatile method, capable of accommodating a different type of biometric authentication. It was well within the capacity of a person having ordinary skill in the art to have realized that the regardless of the type of biometric information used for the authentication (fingerprint or facial biometric information), the result is the same; a biometrically authenticated user. 
Cardullo doesn’t teach/suggest/suggest 
that the identifying is “based on instruction from the payment device” and
that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication”.
However, Keepper, in an analogous art of Biometric enrollment and identification capability for integrated circuit chips (Abstract), teaches/suggests the concept(s) of:
that the identifying that the payment device is enabled for biometric authentication is “based on instruction from the payment device” (¶ 32 – “Once a smart device is engaged with a sensor device…the sensor device performs an analysis of the smart device to determine authenticity, functionality, capabilities, and resource requirements to establish the cross-communication”) and 
Once a smart device is engaged with a sensor device…the sensor device performs an analysis of the smart device to determine authenticity, functionality, capabilities, and resource requirements to establish the cross-communication”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the identifying that the payment device is enabled for biometric authentication is “based on instruction from the payment device” and that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication”, as taught/suggested by Keepper, to modify (or “further modify”) the method of Cardullo, because this would lead to the predictable results of a more reliable method that ensure compatibility between devices in communication. 
Cardullo teaches/suggests that a only after a local authentication at the cashier system, an authorization request is submitted to the payment network (¶ 33). A person having ordinary skill in the art would understand that this network includes a credit card company, ¶ 29, which typically issues the credit cards and would understand that an authorization request from this type of card (storing a HFI) could only mean that a successful user authorization has already occurred.
Nevertheless, Cardullo, as modified, doesn’t teach/suggest:
“appending, by the POS computing device, an authentication indicator a data element of to the authorization request, the authentication indicator indicating that the consumer was successfully authenticated”. 
Pastore, in an analogous art of authorization method for a payment card transaction (Abstract), teaches/suggests 
“appending, by the POS computing device, an authentication indicator a data element of to the authorization request, the authentication indicator indicating that the consumer was successfully authenticated” (a point of sale device generating and transmitting a transaction authorization request message to an issuing bank associated with the payment card including an indicator that authentication has occurred, ¶ 24). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, apply then known concept of “appending, by the POS computing device, an authentication indicator a data element of to the authorization request, the authentication indicator indicating that the consumer was successfully authenticated”, as taught/suggested in Pastore, to further modify the method of Cardullo, as modified, because this would lead to the predictable result of a more usable/informative method, which includes communicating with the payment network that the authentication for the transaction has already been complete, e.g., in case the payment network cannot already determine this from the fact that the authorization request message was submitted by a POS in communication with a biometric credit card.
Cardullo, as modified, doesn’t teach/suggest 
that the authentication indicator also indicates that the successful authentication was “via facial authentication”. 
However, Donovan, in an analogous art of authentication metadata statements 
that the authentication indicator also indicates that the successful authentication was “via facial authentication” (an authentication message used during a transaction which comprise authentication metadata that indicates an authentication type and/or an authentication outcome, ¶ 5). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the authentication indicator also indicates that the successful authentication was “via facial authentication”, as taught/suggested by Donovan, to further modify the method of Cardullo, as modified, because this would lead to the predictable results of a more secure method, e.g., by the payment network verifying whether required type of authentication has been performed.

	As per claim 4, Cardullo, as modified, teaches/suggests the computer-implemented method of claim 1, wherein the payment device includes a payment card (Cardullo, ¶ 22, the card is a credit card, e.g., Visa, Discover, American Express, etc.).

	As per claim 9, Cardullo, as modified, teaches/suggests the computer-implemented method of claim 1, further comprising terminating the transaction request when the captured facial image of the consumer does not match the reference image retrieved from the payment device (Cardullo, ¶ 33, if no match received, no transaction authorization request produced, i.e., “terminating the transaction request”; For “facial 

	As per claim 11, Cardullo, as modified, teaches/suggests the computer-implemented method of claim 1, wherein capturing the facial image of the consumer presenting the payment device includes receiving an input from the consumer in connection with capturing the facial image of the consumer (Cardullo, ¶ 27, scanner 220 is an input device used by a consumer to capture image; For “facial image”, see modification in claim 1 by Winarski).

	As per claim 21, Cardullo, as modified, teaches/suggests the method of claim 1, wherein the POS computing device includes the camera (Winarski FIG. 12:2006 and ¶ 57 – “In step 2006, a digital camera 162 on POS terminal 158 is triggered to take a single digital image 110 of…face 114 of financial card possessor 112”). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardullo (US Patent Application Publication 20100097180) in view of Winarski (US Patent Application Publication 20160071101) and further in view of Keepper (US Patent Application Publication 20100135542), Pastore (US Patent Application Publication 20160042346) and Donovan (US Patent Application Publication 20170262854), as applied to claim 1 above, and further in view of Joao (US Patent Application Publication 20160086187).

As per claim 7, Cardullo, as modified, teaches the computer-implemented method of claim 1.
Cardullo, as modified, doesn’t teach/suggest
further comprising appending, to the authorization request, data relating to the reference image provisioned to the payment device and data relating to the captured facial image of the consumer.
However, Joao, in an analogous art of apparatus and method for providing transaction security and/or account security (¶ 2), teaches/suggests the concept(s) of:
further comprising appending, to the authorization request, data relating to the reference image provisioned to the payment device and data relating to the captured facial image of the consumer (¶ 356 – “the transaction authorization message can also contain or include fingerprint scan data and/or information or fingerprint recognition data and/or information of the account holder or user involved in the transaction, with such fingerprint scan data and/or information or fingerprint recognition data and/or information being obtained by and/or using the communication device 20).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of further comprising appending, to the authorization request, data relating to the reference image provisioned to the payment device and data relating to the captured facial image of the consumer, as taught/suggested by Joao, to modify (or “further modify”) the method of Cardullo, as modified, because this would lead to the predictable results of a more secure and usable method ensuring that information used in the transaction is .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardullo (US Patent Application Publication 20100097180) in view of Winarski (US Patent Application Publication 20160071101) and further in view of Keepper (US Patent Application Publication 20100135542), Pastore (US Patent Application Publication 20160042346) and Donovan (US Patent Application Publication 20170262854), as applied to claim 1 above, and further in view of Park (US Patent Application Publication 20160253651).

	As per claim 10, Cardullo, as modified, teaches/suggests the computer-implemented method of claim 1.
Cardullo further teaches/suggests that “the process 300 may also include the ability to return to 330 in the event there was an error in scanning the credit card user's fingerprint at 330” (¶ 37). 
Cardullo, as modified, doesn’t 
“further comprising: soliciting, by the POS computing device, at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, when 
However, Park, in an analogous art of an electronic device including a controller that is capable of performing payment using the electronic device and a method relating to an electronic payment system (¶ 3), teaches/suggests 
“further comprising: soliciting, by the POS computing device, at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, when the captured facial image of the consumer does not match the reference image retrieved from the payment device; and submitting the authorization request, in response to the transaction request, based on the signature from the consumer and/or the PIN, whereby the consumer is still authenticated to the payment device and the corresponding payment account even though the captured facial image of the consumer does not match the reference image retrieved from the payment device” (requiring a PIN for a purchase if a fingerprint scan has failed, see ¶ 1171; also see ¶ 1195). 
Therefore, it would have been obvious to a person having ordinary skill in the art, Cardullo, as modified, by applying the known concept of “further comprising: soliciting, by the POS computing device, at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, when the captured facial image of the consumer does not match the reference image retrieved from the payment device; and submitting the authorization request, in response to the transaction request, based on the signature from the consumer and/or the PIN, whereby the consumer is still authenticated to the payment device and the corresponding payment account even though the captured facial image of the consumer does not match the reference image retrieved from the payment device”, as taught/suggested by Park, because this would lead to a more reliable method that may allow a purchase transaction to continue uninterrupted in the case when scanner is not working properly, or where the fingerprint scanning could not otherwise be provided.

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardullo (US Patent Application Publication 20100097180) in view of Winarski (US Patent Application Publication 20160071101) and further in view of Keepper (US Patent Application Publication 20100135542), Pastore (US Patent Application Publication 20160042346), Donovan (US Patent Application Publication 20170262854) and Joao (US Patent Application Publication 20160086187).

	As per claim 12, Cardullo teaches/suggests a non-transitory computer-readable 
	receive a transaction request from a consumer to purchase a product from a merchant through use of a payment account (¶¶ 29 and 36; FIG. 2 and ¶ 29, cashier interacts with user interface 250, so necessarily, the system is a POS device of a merchant, for a purchase transaction, as shown in ¶ 5, so the transaction request is necessarily received by system 200; also see ¶ 33, which includes sending a transaction authorization request to a payment network, so necessarily the system 200 had to have received the transaction information/request from a consumer, e.g., an amount for the transaction; ¶ 35, furthermore, the user identification verification of FIG. 3 describes a process “typically performed in a retail situation where a credit card is used for a transaction”; because it is a credit card, necessarily a credit card account is connected to the card);
solicit, from the consumer, a payment device associated with the payment account to be used to fund the transaction request (¶¶ 29 and 36, the credit card data is obtained);
identify the payment device as enabled for [fingerprint biometric] authentication […] (¶¶ 26 and 35, the system/process requires a credit Winarski below. Herein, claimed limitation of “enabled for facial authentication” is interpreted as including that the card is usable “for facial authentication”, e.g., by submitting a facial biometric image to the POS system);
	[…] retrieve, from a memory of the payment device, a reference image provisioned to the payment device, […] (¶¶ 22 and 24, retrieving image from card, e.g. from data storage of the card; ¶ 36, image data is obtained from card; ¶ 22, the card is a credit card, e.g., Visa, Discover, American Express, etc., so the card is necessarily provision with the information by one of these payment networks; also see ¶¶ 26-29 and 39-40; Abstract, the image is a fingerprint image, so it is biometric);
capture, via a [biometric fingerprint scanner] coupled to the processor, a[n] […] image of the consumer in connection with the transaction request (¶ 36, The credit card user's fingerprint may be scanned at 330 in order to obtain 3D fingerprint image data thereof; also see ¶¶ 26-29);
	compare the captured […] image of the consumer to the reference image retrieved from the memory of the payment device based on an 
authenticate the consumer based on the captured […] image of the consumer matching the referenced image retrieved from the memory of the payment device (¶ 30, a match signal/verification success = “authenticating”. Also see ¶¶ 28-29); and 
generate and submit an authorization request to a payment network (¶ 33, authorization request is sent to a payment network, so it is also necessarily generated), 
in response to the transaction request and in response to the consumer being authenticated […] whereby the consumer is authenticated to the payment device and the corresponding payment account in connection with the transaction request (¶ 33, when the fingerprint comparator 230 outputs a match signal, the controller 240 may send a transaction authorization request, an amount to be charged for a transaction, the credit card data and/or the like to the electronic payment network 270.; also see ¶¶ 30-32 and 36. ¶ 22, the card is a credit card, e.g., Visa, Discover, American Express, etc., so the card is necessarily provision with the information by one of these payment networks; also see 
Cardullo doesn’t teach/suggest 
that the biometric authentication is “facial” authentication
that the retrieved reference and captured images are “facial” images 
that the scanner is a “camera”
that the identifying is “based on instruction from the payment device” 
that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication”.
“the authorization request including an authentication indicator in a data element of the authorization request indicating that the consumer was successfully authenticated”. 
that the authentication indicator also indicates that the successful authentication was “via facial authentication”
that the authorization request also includes “data relating to the reference image provisioned to the payment device in one or more other data elements of the authorization request”
However, Winarski, in an analogous art of a financial card activation and authorization system for a transaction (Abstract), teaches/suggests the concept(s) of:
that the biometric authentication is “facial” authentication (¶ 50 – “Facial recognition module 121 is utilized to extract digital facial recognition information from the face of a person in data of a digital picture”)
that the retrieved reference and captured images are “facial” images (¶ 50 – “These features are then used to search for other images with  
that the scanner is a “camera” (FIG. 12:2006 and ¶ 57 – “In step 2006, a digital camera 162 on POS terminal 158 is triggered to take a single digital image 110 of…face 114 of financial card possessor 112”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the biometric authentication is “facial” authentication, that the retrieved reference and captured images are “facial” images, and that the scanner is a “camera”, as taught/suggested by Winarski, to modify (or “further modify”) the method of Cardullo, because this would lead to the predictable results of a versatile method, capable of accommodating a different type of biometric authentication. It was well within the capacity of a person having ordinary skill in the art to have realized that the regardless of the type of biometric information used for the authentication (fingerprint or facial biometric information), the result is the same; a biometrically authenticated user.
Cardullo doesn’t teach/suggest/suggest 
that the identifying is “based on instruction from the payment device” and
that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication”.
However, Keepper, in an analogous art of Biometric enrollment and identification capability for integrated circuit chips (Abstract), teaches/suggests the concept(s) of:
that the identifying that the payment device is enabled for biometric authentication is “based on instruction from the payment device” (¶ 32 – “Once a smart device is engaged with a sensor device…the sensor device and 
that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication” (¶ 32 – “Once a smart device is engaged with a sensor device…the sensor device performs an analysis of the smart device to determine authenticity, functionality, capabilities, and resource requirements to establish the cross-communication”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the identifying that the payment device is enabled for biometric authentication is “based on instruction from the payment device” and that the retrieving of the reference image is “in response to identifying the payment device as enabled for facial authentication”, as taught/suggested by Keepper, to modify (or “further modify”) the method of Cardullo, because this would lead to the predictable results of a more reliable method that ensure compatibility between devices in communication.
Cardullo teaches/suggests that a only after a local authentication at the cashier system, an authorization request is submitted to the payment network (¶ 33). A person having ordinary skill in the art would understand that this network includes a credit card company, ¶ 29, which typically issues the credit cards and would understand that an authorization request from this type of card (storing a HFI) could only mean that a successful user authorization has already occurred.
Nevertheless, Cardullo
“the authorization request including an authentication indicator in a data element of the authorization request indicating that the consumer was successfully authenticated”. 
However, Pastore, in an analogous art of authorization method for a payment card transaction (Abstract), teaches/suggests 
“the authorization request including an authentication indicator in a data element of the authorization request indicating that the consumer was successfully authenticated” (a point of sale device generating and transmitting a transaction authorization request message to an issuing bank associated with the payment card including an indicator that authentication has occurred, ¶ 24). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, apply then known concept of “the authorization request including an authentication indicator in a data element of the authorization request indicating that the consumer was successfully authenticated”, as taught/suggested in Pastore, to further modify the method of Cardullo, as modified, because this would lead to the predictable result of a more usable/informative method, which includes communicating with the payment network that the authentication for the transaction has already been complete, e.g., in case the payment network cannot already determine this from the fact that the authorization request message was submitted by a POS in communication with a biometric credit card.
Cardullo, as modified, doesn’t teach/suggest 
that the authentication indicator also indicates that the successful 
However, Donovan, in an analogous art of authentication metadata statements for payment processing and transaction risk analysis within transaction authorization protocols (¶ 1), teaches/suggests/suggests the concept(s) 
that the authentication indicator also indicates that the successful authentication was “via facial authentication” (an authentication message used during a transaction which comprise authentication metadata that indicates an authentication type and/or an authentication outcome, ¶ 5). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the authentication indicator also indicates that the successful authentication was “via facial authentication”, as taught/suggested by Donovan, to further modify the method of Cardullo, as modified, because this would lead to the predictable results of a more secure method, e.g., by the payment network verifying whether required type of authentication has been performed.
Cardullo, as modified, doesn’t teach/suggest
that the authorization request also includes “data relating to the reference image provisioned to the payment device in one or more other data elements of the authorization request”
However, Joao, in an analogous art of apparatus and method for providing transaction security and/or account security (¶ 2), teaches/suggests the concept(s) of:
that the authorization request also includes “data relating to the reference image provisioned to the payment device in one or more other data 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the authorization request also includes “data relating to the reference image provisioned to the payment device in one or more other data elements of the authorization request”, as taught/suggested by Joao, to modify (or “further modify”) the method of Cardullo, as modified, because this would lead to the predictable results of a more secure and usable method ensuring that information used in the transaction is communicated in the authorization request for any reason, e.g., for transaction history. It was well within the capabilities of a person having ordinary skill in the art to have realized that both reference and captured facial images are information pertinent to the transaction and that including such information in the authorization request would ensure more accurate transaction records.


Claim(s) 13-14 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardullo (US Patent Application Publication 20100097180) in view of Winarski (US Patent Application Publication 20160071101) and further in view of Keepper (US Patent Application Publication 20100135542), Pastore (US Patent Application Publication 20160042346), Donovan (US Patent Application Publication 20170262854) and Joao (US Patent Application Publication 20160086187), as applied to claim 12 above, and further in view of Park (US Patent Application Publication 20160253651).

	As per claim 13, Cardullo, as modified, teaches/suggests the non-transitory computer-readable storage media of claim 12.
Cardullo further teaches/suggests that “the process 300 may also include the ability to return to 330 in the event there was an error in scanning the credit card user's fingerprint at 330” (¶ 37). 
Cardullo, as modified, doesn’t teach/suggest 
“wherein the executable instructions, when executed by the processor, further cause the processor to solicit at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, when the captured facial image of the consumer does not match the reference image retrieved from the payment device; and wherein the executable instructions, when executed by the processor, cause the processor, in connection with generating and submitting the authorization request, to generate and submit the authorization request, in response to the transaction request, based on the signature from the consumer and/or the PIN, whereby the consumer is still authenticated to the payment device and the corresponding payment 
However, Park, in an analogous art of an electronic device including a controller that is capable of performing payment using the electronic device and a method relating to an electronic payment system (¶ 3), teaches/suggests 
“wherein the executable instructions, when executed by the processor, further cause the processor to solicit at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, when the captured facial image of the consumer does not match the reference image retrieved from the payment device; and wherein the executable instructions, when executed by the processor, cause the processor, in connection with generating and submitting the authorization request, to generate and submit the authorization request, in response to the transaction request, based on the signature from the consumer and/or the PIN, whereby the consumer is still authenticated to the payment device and the corresponding payment account even though the captured facial image of the consumer does not match the reference image retrieved from the payment device” (requiring a PIN for a purchase if a biometric reading has failed, ¶ 1171; also see ¶ 1195). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to apply the known concept of “wherein the executable instructions, when executed by the processor, further cause the processor to solicit at Park, to further modify the storage media in Cardullo, as modified, because this would lead to a more reliable system that may allow a purchase transaction to continue uninterrupted in the case when scanner is not working properly, or where the fingerprint scanning could not otherwise be provided.

	As per claim 14, Cardullo, as modified, teaches/suggests the non-transitory computer-readable storage media of claim 13, wherein the executable instructions, when executed by the processor, further cause the processor to capture the facial image of the consumer, when the consumer presents the payment device in connection with the transaction request, for comparison to the retrieved reference image (Cardullo ¶¶ 28-29; For “facial image”, see modification in claim 12).

	As per claim 15, Cardullo, as modified, teaches/suggests the non-transitory computer-readable storage media of claim 13, wherein the executable instructions, Cardullo, ¶¶ 28-29; For “facial image”, see modification in claim 12).

	As per claim 16, Cardullo, as modified, teaches/suggests the non-transitory computer-readable storage media of claim 13, 
wherein the facial image included in the reference image provisioned to the payment device includes a reference image of a face of the consumer associated with the payment device and the corresponding payment account (see modification by Winarski in claim 12 above), and 
wherein the captured facial image of the consumer includes a facial image of the consumer captured when the consumer presents the payment device in connection with the transaction request (see modification by Winarski in claim 12 above); and 
wherein the payment device includes a payment card (Cardullo, ¶ 22). 

	As per claim 17, Cardullo, as modified, teaches/suggests the non-transitory computer-readable storage media of claim 16, wherein the executable instructions, when executed by the processor, cause the processor, in connection with generating and submitting the authorization request, to:
	append the authentication indicator to the authorization request Cardullo, “depending on the fingerprint comparison result from the fingerprint comparator 230, the controller 240 may send a different message and/or data to the electronic payment network 270 via the communication unit 260”, ¶ 33; Also see modification in claim 12 by Pastore for appending “indicator”); and/or
append, to the authorization request, the data relating to the reference image provisioned to the payment card (Cardullo ¶ 31; see modification above by Joao, the image data necessarily appended to the authorization request, since the request is submitted with the image data).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardullo (US Patent Application Publication 20100097180) in view of Winarski (US Patent Application Publication 20160071101) and further in view of Keepper (US Patent Application Publication 20100135542), Pastore (US Patent Application Publication 20160042346) and Donovan (US Patent Application Publication 20170262854) and Park (US Patent Application Publication 20160253651).

	As per claim 18, Cardullo teaches/suggests a point-of-sale (POS) device (system 200) for use  in authenticating a consumer to a payment account in connection with a transaction request by the consumer using the payment account, the point-of-sale (POS) device comprising:
	a processor;
	and a memory coupled to the processor, the memory comprising 
	in response to a transaction request by a consumer at a merchant, solicit a payment device associated with a payment account to be used to fund the transaction request (¶¶ 29 and 36; FIG. 2 and ¶ 29, cashier interacts with user interface 250, so necessarily, the system is a POS device of a merchant, for a purchase transaction, as shown in ¶ 5, so the transaction request is necessarily received by system 200; also see ¶ 33, which includes sending a transaction authorization request to a payment network, so necessarily the system 200 had to have received the transaction information/request from a consumer, e.g., an amount for the transaction; ¶ 35, furthermore, the user identification verification of FIG. 3 describes a process “typically performed in a retail situation where a credit card is used for a transaction”; ¶¶ 29 and 36, the credit card data is obtained);
identify the payment device as enabled for [fingerprint biometric] authentication […] (¶¶ 26 and 35, the system/process requires a credit card with a credit card holder’s 3D HFI, Holographic Fingerprint Image. ¶ 36, the fingerprint image data is obtained from the card. Therefore, the system 200, necessarily identifies that the card is enabled for biometric Winarski below. Herein, claimed limitation of “enabled for facial authentication” is interpreted as including that the card is usable “for facial authentication”, e.g., by submitting a facial biometric image to the POS system);
	retrieve, from a memory of the payment device, a reference image provisioned to the payment device, […] (¶¶ 22 and 24, retrieving image from card, e.g. from data storage of the card; ¶ 36, image data is obtained from card; ¶ 22, the card is a credit card, e.g., Visa, Discover, American Express, etc., so the card is necessarily provision with the information by one of these payment networks; also see ¶¶ 26-29 and 39-40);
capture, via a [biometric fingerprint scanner], from the consumer in connection with the transaction request, a […] image of the consumer (¶ 36, The credit card user's fingerprint may be scanned at 330 in order to obtain 3D fingerprint image data thereof; also see ¶¶ 26-29. FIG. 2 and ¶ 26 – “The system 200 may include…a scanner 220.”);
	compare the captured […] image of the consumer to the reference image retrieved from the memory of the payment device based on an image comparison algorithm (¶ 36, Those two sets of 3D fingerprint image data may be compared at 340, and it may be determined whether or not the two sets of 3D fingerprint image data match each other at 350; also see ¶¶ 26-29; ¶ 28, the fingerprint comparator compares the two sets of 
[…];
	compile an authorization request for the transaction request (¶¶ 33 and 37, when the fingerprint comparator 230 outputs a match signal, the controller 240 may send a transaction authorization request, an amount to be charged for a transaction, the credit card data and/or the like to the electronic payment network 270; ¶ 37, the verification failure message may be sent to an electronic payment network at 372; also see ¶¶ 30-32 and 36), and 
[…];
	and submit the authorization request to a payment network (¶ 33, when the fingerprint comparator 230 outputs a match signal, the controller 240 may send a transaction authorization request, an amount to be charged for a transaction, the credit card data and/or the like to the electronic payment network 270.; also see ¶¶ 30-32 and 36).
Cardullo doesn’t teach/suggest 
that the biometric authentication is “facial” authentication
that the retrieved reference and captured images are “facial” images 
that the scanner is a “camera”
that the identifying is “based on instruction from the payment device” 
append an authentication indicator to a data element of the authorization request, the authentication indicator representative of […] 
that the authentication indicator also indicates that the successful authentication was “via facial authentication”.
“solicit at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, in response to the captured image of the consumer not matching the reference image retrieved from the payment device”s 
However, Winarski, in an analogous art of a financial card activation and authorization system for a transaction (Abstract), teaches/suggests the concept(s) of:
that the biometric authentication is “facial” authentication (¶ 50 – “Facial recognition module 121 is utilized to extract digital facial recognition information from the face of a person in data of a digital picture”)
that the retrieved reference and captured images are “facial” images (¶ 50 – “These features are then used to search for other images with matching features.”) 
that the scanner is a “camera” (FIG. 12:2006 and ¶ 57 – “In step 2006, a digital camera 162 on POS terminal 158 is triggered to take a single digital image 110 of…face 114 of financial card possessor 112”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the biometric authentication is “facial” authentication, that the retrieved reference and captured images are “facial” images, and that the scanner is a “camera”, as taught/suggested by Winarski, to modify (or “further modify”) the method of Cardullo, 
Cardullo doesn’t teach/suggest/suggest 
that the identifying is “based on instruction from the payment device” 
However, Keepper, in an analogous art of Biometric enrollment and identification capability for integrated circuit chips (Abstract), teaches/suggests the concept(s) of:
that the identifying that the payment device is enabled for biometric authentication is “based on instruction from the payment device” (¶ 32 – “Once a smart device is engaged with a sensor device…the sensor device performs an analysis of the smart device to determine authenticity, functionality, capabilities, and resource requirements to establish the cross-communication”) 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the identifying is “based on instruction from the payment device”, as taught/suggested by Keepper, to modify (or “further modify”) the method of Cardullo, because this would lead to the predictable results of a more reliable method that ensure compatibility between devices in communication. 
Cardullo teaches/suggests that a only after a local authentication at the cashier system, an authorization request is submitted to the payment network (¶ 33). A person having ordinary skill in the art would understand that this network includes a credit card 
Nevertheless, Cardullo, as modified, doesn’t teach/suggest 
“append an authentication indicator to a data element of the authorization request, the authentication indicator representative of […] whether or not the captured image of the consumer matched the reference image retrieved from the payment device”
However, Pastore, in an analogous art of authorization method for a payment card transaction (Abstract), teaches/suggests 
“append an authentication indicator to a data element of the authorization request, the authentication indicator representative of […] whether or not the captured image of the consumer matched the reference image retrieved from the payment device” (a point of sale device generating and transmitting a transaction authorization request message to an issuing bank associated with the payment card including an indicator that authentication has occurred, ¶ 24)
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the system in Cardullo, as modified, with the known concept of “append an authentication indicator to a data element of the authorization request, the authentication indicator representative of […] whether or not the captured image of the consumer matched the reference image retrieved from the payment device”, as taught/suggested in Pastore, to further modify the device of Cardullo, as modified, because this would lead to the predictable result of a more usable/informative device, which includes communicating with the payment network that the authentication for the transaction has already been complete, e.g., in case the payment network cannot already determine this from the fact that the authorization request message was submitted by a POS in communication with a biometric credit card.
Cardullo, as modified, doesn’t teach/suggest 
that the authentication indicator also indicates that the successful authentication was “via facial authentication”. 
However, Donovan, in an analogous art of authentication metadata statements for payment processing and transaction risk analysis within transaction authorization protocols (¶ 1), teaches/suggests/suggests the concept(s) 
that the authentication indicator also indicates that the successful authentication was “via facial authentication” (an authentication message used during a transaction which comprise authentication metadata that indicates an authentication type and/or an authentication outcome, ¶ 5). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the authentication indicator also indicates that the successful authentication was “via facial authentication”, as taught/suggested by Donovan, to further modify the method of Cardullo, as modified, because this would lead to the predictable results of a more secure method, e.g., by the payment network verifying whether required type of authentication has been performed.

Cardullo further teaches/suggests that “the process 300 may also include the ability to return to 330 in the event there was an error in scanning the credit card user's fingerprint at 330” (¶ 37). 
Cardullo, as modified, doesn’t teach/suggest 
“solicit at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, in response to the captured image of the consumer not matching the reference image retrieved from the payment device”. 
However, Park, in an analogous art of an electronic device including a controller that is capable of performing payment using the electronic device and a method relating to an electronic payment system (¶ 3), teaches/suggests 
“solicit at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, in response to the captured image of the consumer not matching the reference image retrieved from the payment device” (requiring a PIN for a purchase if a fingerprint scan has failed, ¶ 1171; also see ¶ 1195). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the device of Cardullo, as modified, by applying the known concept “solicit at least one of a signature from the consumer and a personal identification number (PIN) from the consumer relating to the payment account, in response to the captured image of the consumer not matching the reference image retrieved from the payment device”, as taught/suggested by Park, because this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Gabriel Mercado/Examiner, Art Unit 3685         

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687